Exhibit 10.1

LOAN AGREEMENT

This Loan Agreement (as amended, restated, modified or otherwise supplemented
from time to time, this “Agreement”) is entered into as of January 8, 2019 (the
“Agreement Date”), by and between SemiLEDs Corporation, a corporation organized
under the laws of the state of Delaware (the “Borrower”), and Trung Doan, an US
citizen (the “Lender”).

RECITALS

A. WHEREAS, the Borrower desires to borrow and incur debt from the Lender in the
amount of One Million Five Hundred Thousand Dollars ($1,500,000.00) (USD)

B. WHEREAS, the Borrower also desires to concurrently borrow and incur debt from
J. R. Simplot Company, a corporation organized under the laws of the state of
Nevada Trung Doan, an individual, in the amount of One Million Five Hundred
Thousand Dollars ($1,500,000.00) (USD) (“J. R. Simplot Company Loan”) under the
terms of a separate loan agreement, note, and mortgage and related documents and
instruments (“ J. R. Simplot Company Loan Documents”).

C. WHEREAS, the purpose of the loan from Lender and the J. R. Simplot Company
Loan, which in the aggregate are for Three Million Dollars ($3,000,000.00)
(USD), is to allow Borrower to return certain deposit to Formosa Epitaxy
Incorporation relating to certain agreement dated as of December 2015 by and
between Borrower and Formosa Epitaxy Incorporation.

D. WHEREAS, the Lender hereby agrees to extend the loan facility agreed to
herein to the Borrower and the Borrower hereby agrees to borrow the same from
the Lender on the terms set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1.DEFINITION.

1.1Defined Terms.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, controls,
is controlled by, or is under common control with such specified Person.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Agreement Date” shall have the meaning set forth in the preamble of this
Agreement.

“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

1

 

--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the preamble of this Agreement.

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the US or ROC are authorized or required by
Applicable Law to be closed.

“Confidential Information” shall have the meaning set forth in Section 9.15(a)
of this Agreement.

“Control” (whether or not capitalized) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than fifty percent (50%) of the votes entitled to be cast at a meeting of
the members, shareholders or other equity holders of such Person or power to
control the composition of a majority of the board of directors or like
governing body of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“J. R. Simplot Company Loan” has the meaning set forth in recital B to this
Agreement.

“J. R. Simplot Company Loan Documents” has the meaning set forth in recital B to
this Agreement.

“Drawdown Date” means the date on which the Lender makes available and releases
the Loan to the Borrower.

“Event of Default” means any of the events described in Section 8.1 of this
Agreement.

“GAAP” means generally accepted accounting principles, consistently applied for
all periods at issue.

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.

“Interest Period” means three (3) Months.

“Lender” shall have the meaning set forth in the preamble of this Agreement.

“Loan” shall have the meaning set forth in Section 2.1(a) of this Agreement.

“Loan Documents” means this Agreement, the Note, the Mortgage Agreement and any
ancillary documents entered into in connection therewith, each as amended,
extended or modified from time to time.

2

 

--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Borrower; (b)
the ability of the Borrower to perform its obligations under the Loan Documents
to which it is a party; or (c) the legality, validity or enforceability of the
Loan Documents or the rights or remedies of the Lender under any of the Loan
Documents.

“Maturity Date” has the meaning set forth in Section 2.2 of this Agreement.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)subject to paragraph (c) below, if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will apply only to the last Month of any period.

“Mortgage” shall have the meaning set forth in Section 4.1 of this Agreement.

“Mortgage Agreement” shall have the meaning set forth in Section 4.1 of this
Agreement.

“Mortgagor” shall have the meaning set forth in Section 4.1 of this Agreement.

“Note” shall mean a promissory note or notes of Borrower substantially in the
form attached as Exhibit A hereto.

“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.

“Potential Event of Default” means any event or circumstance that with the
giving of notice or the passage of time (or both) would constitute an Event of
Default.

“Real Property” shall mean all right, title and interests in and to a parcel of
real property including land, together with all buildings, structures,
improvements and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by SemiLEDs Optoelectronics Co., Ltd.
at 1F to 4F, No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County,
Taiwan, ROC, over which a first-priority mortgage is created in favor of E.Sun
Bank to secure a line of credit in amount of NT$202,000,000.

ROC” means the Republic of China.

3

 

--------------------------------------------------------------------------------

“Subsidiary” means with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.

“Taxes” includes any tax, levy, duty, charge, impost, fee, deduction or
withholding of any nature now or hereafter imposed, levied, collected, withheld
or assessed by any taxing or other authority and includes any interest, penalty
or other charge payable or claimed in respect thereof.

“Term” shall have the meaning set forth in Section 9.4 of this Agreement.

“U.S.” means the United States of America.

1.2Certain Interpretive Matters.

(a)Unless the context requires otherwise, (i) all references to Sections,
Articles or Exhibits are to Sections, Articles or Exhibits of or to this
Agreement, (ii) words in the singular include the plural and vice versa, (iii)
the term “including” means “including without limitation,” and (iv) the terms
“herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof.  Unless otherwise denoted, all references to “$,” “USD,”
“Dollar” or dollar amounts will be to lawful currency of the United States of
America.  All references to “day” or “days” mean calendar days.

(b)No provision of this Agreement will be interpreted in favor of, or against,
any party hereto by reason of the extent to which (i) such party or its counsel
participated in the drafting thereof, or (ii) such provision is inconsistent
with any prior draft of this Agreement or such provision.

2. TERMS OF LOAN AND REPAYMENT.

2.1Provision of Loan.

(a)Subject to the terms and conditions of this Agreement, the Lender shall make
available a loan facility to the Borrower in the principal amount of One Million
Five Hundred Thousand Dollars ($1,500,000) (USD) (the “Loan”) and the Borrower
agrees to borrow the Loan.

(b)Subject to the Borrower's satisfaction or the Lender’s waiver of the
conditions set forth in Article 6 of this Agreement, the Lender shall make
available and release the entire principal amount of the Loan to the Borrower on
the Drawdown Date (which shall be a Business Day) by wire transfer to the
account designated by the Borrower, the details of which are set forth in a
writing delivered by the Borrower to the Lender. Provided, the Drawdown Date
shall not be later than January 15, 2019 and this Agreement, at the election of
Lender, shall be null and void without liability on either party if the Drawdown
Date does not occur by January 15, 2019.

2.2Maturity of the Loan.  The Borrower shall repay the Loan in full on the
second anniversary of the Drawdown Date (the “Maturity Date”), unless the Loan
is sooner accelerated pursuant to this Agreement or any other of the Loan
Document.

2.3Use of Proceeds.  All proceeds of the Loan shall be exclusively used to
return the deposit provided under that certain agreement dated as of December
2015 by and between Borrower and Formosa Epitaxy Incorporation in connection
with the sale of its Subsidiary's headquarters building located at Miao-Li,
Taiwan.

4

 

--------------------------------------------------------------------------------

2.4The Loans and the Note. The obligation of Borrower to repay the aggregate
unpaid principal amount of and interest on the Loan shall be evidenced by the
Note setting forth the principal amount of the Loan and the payments due. Any
failure by a Lender to obtain or retain the Note shall not limit or otherwise
affect the obligations of Borrower to pay amounts due hereunder with respect to
the Loan.

2.5Repayment Mechanics.  All repayments hereunder shall be made by wire transfer
of such amounts in immediately available funds denominated in U.S. Dollars (USD)
to the Lender, at such place and to such account as the Lender shall designate
in a written notice to the Borrower.  Payments shall be credited first to costs
and expenses due and payable hereunder (including the costs incurred under
Sections 8.3), then to the accrued interest then due and payable and the
remainder applied to principal.  The Loan may be prepaid, without penalty or
premium, in whole or in part from time to time, provided that:

(a)Notice: the Borrower shall have given the Lender not less than three (3)
Business Days’ (or such shorter period as may be agreed between the Borrower and
the Lender) prior written notice specifying the amount to be prepaid and the
date of prepayment; and

(b)Interest: the Borrower shall concurrently pay accrued and unpaid interest on
the full amount of the Loan to be prepaid on the date of such prepayment.

2.6Taxes.

(a)All payments to be made by the Borrower to the Lender under the Loan
Documents shall be made free and clear of any deduction or withholding on
account of any Taxes.  If the Borrower or any other Person is required by any
law or regulation to make any such deduction or withholding, the Borrower shall
(i) pay such deducted or withheld amount to the applicable tax authorities and,
promptly upon the Lender’s request, deliver to the Lender the certificate or
receipt evidencing such payment and (ii) pay such additional amount as will
ensure that the Lender receives and is entitled to retain, free and clear of any
such deduction or withholding, the full amount which it would have received if
no such deduction or withholding had been required.  Without limiting the
foregoing, if the Lender or any other Person on the Lender's behalf is required
by any law or regulation to make a payment on account of any such withholding
Tax or incurs any liability in respect thereof, the Borrower shall, within ten
(10) Business Days after demand by the Lender (which demand shall provide a
calculation in reasonable detail of such payment), indemnify the Lender against
such payment or liability and any interest, penalty or expense payable or
incurred in connection therewith.  The obligations of the Borrower under this
Section 2.6(a) are subject to (i) the Lender executing any applicable tax
withholding forms as reasonably requested by the Borrower or the United States
Internal Revenue Service for United States taxation purposes, together with such
supplementary documentation necessary to allow the Borrower to determine whether
the withholding or deduction is required to be made, and (ii) the
representations made and covenants agreed to in Sections 6 and 7 being true and
correct and complied with in all respects. The Lender agrees to use its
commercially reasonable efforts, at the cost and expense of the Borrower, to
otherwise assist the Borrower to obtain the exemption status for any such
deduction or withholding. Nothing in this Section 2.6 shall require the Borrower
to make any payment on or indemnify the Lender for any Taxes imposed on or
measured by the Lender’s overall net income (however denominated) and franchise
Taxes imposed on the Lender under applicable ROC laws.

5

 

--------------------------------------------------------------------------------

(b)If the Lender determines that it has received a refund of, or reduction in
its liability for, any Taxes as a result of amounts paid or withheld by the
Borrower pursuant to this Section 2.6, the Lender shall pay over such refund or
reduction to the Borrower (but only to the extent of the amounts paid or
withheld by the Borrower under this Section 2.6 with respect to the Taxes giving
rise to such refund or reduction), net of all out-of-pocket expenses of the
Lender and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund or reduction), provided that
the Borrower, upon the request of the Lender, agrees to repay the amount paid
over to the Borrower to the Lender in the event the Lender is required to repay
such refund or reduction to such Governmental Entity.  This Section 2.6 shall
not be construed to require the Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

3.INTEREST.

3.1Calculation of Interest.  The rate of interest on the Loan for each Interest
Period shall be at a rate per annum equal to the eight percent (8%).

3.2Interest Period.  The initial Interest Period shall commence on the Drawdown
Date, with each successive Interest Period commencing on the last day of the
prior Interest Period.

3.3Payment of Interest.  The Borrower shall pay accrued interest in arrears on
the Loan on the last day of each Interest Period, and the amount of interest
shall be computed on the basis of the actual number of days elapsed (including
the first day but excluding the last day of such Interest Period) and a year of
three hundred and sixty (360) days.

3.4Past Due Rate.  If the Borrower fails to pay any amount payable by it under
the Loan on its due date, past due interest shall accrue on such unpaid amount
at the rate of 12% per annum from the due date up to the date of actual payment
of the unpaid amount (both before and after judgment). The Borrower shall pay
past due interest (if unpaid) accruing on an unpaid sum at the end of each
Interest Period applicable to that unpaid sum or on demand of the Lender.

4.MORTGAGE.

4.1Mortgage.  As security for the performance in full of the obligations of the
Borrower under this Agreement, the Subsidiary of the Borrower, SemiLEDs
Optoelectronics Co., Ltd., (the “Mortgagor”) and the Lender shall enter into a
Mortgage Agreement in the form and substance attached hereto as Exhibit B (the
“Mortgage Agreement”), creating a second priority security interest in and to
the Real Property in favor of the Lender (the “Mortgage”).

5.CONDITIONS PRECEDENT.

The Lender shall only be obligated to provide the Loan when each of the
following conditions has been satisfied:

(a)The Lender shall have received this Agreement and the Note duly executed and
delivered by the Borrower.

6

 

--------------------------------------------------------------------------------

(b)The Mortgagor shall have become the legal record and beneficial owner of and
shall have good title to the Real Property free and clear of all liens and
encumbrances except for the first-priority mortgage which is created in favor of
E.Sun Bank to secure a line of credit in amount of NT$202,000,000.

(c)The Lender shall have received the Mortgage Agreement, duly executed and
delivered by the Mortgagor, granting to the Lender, for its benefit, a security
interest in the Real Property described therein together with such financing and
assignment documents as may be provided in the Mortgage Agreement and evidence
reasonably satisfactory to the Lender with respect to the Lender’s second
priority security interest in the Real Property.

(d)The Lender shall have received certified copies of all action taken by the
Borrower authorizing the execution, delivery and performance of the Loan
Documents.

(e)The creation and perfection of the Mortgage in a timely manner as set forth
in Section 4.1 of this Agreement shall have been completed, which might be
evidenced by any notices and acknowledgements required to perfect or give effect
to the security created under the Loan Documents, including, but not limited to,
a securities passbook/statement produced by the securities agent of the Lender
evidencing the creation of the Mortgage.

(f)No Event of Default or Potential Event of Default shall have occurred and be
continuing.

(g)Borrower and Trung Doan shall be prepared to concurrently close the Doan Loan
pursuant to the Doan Loan Documents.

6.REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Lender that each of the
representations, warranties and statements contained in the following Sections
of this Article 6 are true and correct as of the Agreement Date and shall be
true and correct at all times during the Term.

6.1Organization; Good Standing and Qualification.  The Borrower is a corporation
duly incorporated and validly existing under the laws of the state of Delaware.
The Borrower has all requisite corporate power and authority to own, lease and
operate its properties and assets that it currently owns, leases or operates and
to carry on its business as now conducted and as presently proposed to be
conducted.

6.2Authorization.  All corporate action on the part of the Borrower, its
respective officers, directors and stockholders necessary for the authorization,
execution and delivery of the Loan Documents to which it is a party and the
performance of all obligations of the Borrower under the Loan Documents has been
taken. Each of the Loan Documents to which it is a party constitutes a valid and
legally binding obligation of the Borrower, as the case may be, enforceable
against the Borrower in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium, and other laws affecting creditor’s rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

7

 

--------------------------------------------------------------------------------

6.3Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity on the part of the Borrower is required in connection with
the consummation of the transactions contemplated by the Loan Documents except
as have been made or obtained (it being understood that no representation or
warranty is being made as to any such consents, approvals, orders,
authorizations, registrations, qualifications, designations or filings which may
be required in connection with the exercise by Lender of any of its rights and
remedies against the Mortgage).

6.4No Proceedings Pending or Threatened.  No litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency, is
pending or, to the Borrower’s knowledge, threatened in writing against the
Borrower which could reasonably be expected to have a Material Adverse Effect.

6.5Non-conflict With Other Obligations.  The entry into and performance by the
Borrower of the Loan Documents to which it is a party, and the consummation by
it of the transactions contemplated thereby, do not and will not conflict with
or result in a breach of, as the case may be:

(a)any law or regulation applicable to it;

(b)its constitutional documents;

(c)any material agreement or instrument binding upon it or any of its assets; or

(d)any of its borrowing limits or powers or any power exercisable by its
directors in connection therewith;

except, in each case where such conflict or breach would not reasonably be
expected to have a Material Adverse Effect.

6.6No Default.  No Event of Default is continuing or would reasonably be
expected to result from the making of the Loan.

6.7No Unpaid Taxes.  The Borrower has, to the extent required by Applicable Law,
timely filed all material tax returns that are required to have been filed by it
and has paid all material taxes, fees and other charges properly imposed on it
by any relevant governmental authority, except such taxes, fees or other changes
that are being contested in good faith by appropriate proceedings and for which
adequate reserves are maintained on the Borrower’s books to the extent required
by U.S. GAAP.

8

 

--------------------------------------------------------------------------------

6.8No Winding-up.  The Borrower has not taken any corporate action, nor have any
other steps been taken or legal proceedings been started or threatened in
writing against it, for its winding-up, dissolution or administration or for the
appointment of a receiver, administrator, administrative receiver, trustee or
similar offices of it or of any or all of its assets or revenues.

6.9Effective Mortgage.  The provisions of the Mortgage Agreement will be
effective to create in favor of the Lender a valid, binding and enforceable
security interest in all of Mortgagor’s right, title and interest of the Real
Property, and constitute a fully perfected second priority Mortgage in all
right, title and interest of such Mortgagor in such Real Property, superior in
right to any liens which any third Person may have against such Real Property or
interests therein other than the first priority Mortgage.

7.COVENANTS.

So long as any amount under the Loan Documents is outstanding, the Borrower
agrees to:

7.1Authorizations.  Obtain when required, make and keep in full force and effect
all authorizations from and registrations with any Governmental Entity and other
Persons that may be required to enable the Borrower to own its assets and carry
on its business from time to time being conducted, except where the failure to
so obtain or keep in effect would not materially impair Borrower’s ability to
perform Borrower’s obligations under any of the Loan Documents to which Borrower
is a party, and to ensure the legality, validity, and enforceability of such
Loan Documents.

7.2Necessary Acts.  Upon request by the Lender, do or procure the doing of all
such acts and execute or procure the execution of all such documents as the
Lender may reasonably consider necessary for giving full effect to the Loan
Documents or securing to the Lender the full benefits of all rights, powers and
remedies conferred upon the Lender in the Loan Documents.

7.3Notification of Defaults.  Promptly notify the Lender upon the Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, the
Treasurer or General Counsel of the Borrower obtaining knowledge of the
occurrence of any default or Event of Default hereunder or of any default under
the Mortgage Agreement, the Note, any other of the Loan Documents or the Doan
Loan Documents.

7.4Inspection.  Grant the Lender, its representatives, agents and/or advisors,
the right to reasonable access to inspect the facilities and books of the
Borrower.  Notwithstanding anything to the contrary in this Agreement, the
Borrower will not be required to disclose or permit the inspection or
examination of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Lender (or its designated representative) is
then prohibited by Applicable Law or any agreement binding on the Borrower or
any of its Subsidiaries or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

7.5Compliance with Laws.  Comply in all material respects with all laws to which
such party may be subject, if failure so to comply would materially impair such
party’s ability to perform such party’s obligations under any of the Loan
Documents to which such party is a party.

9

 

--------------------------------------------------------------------------------

7.6Environmental Compliance. Comply in all material respects with all applicable
environmental laws, obtain and maintain any environmental permits necessary to
the Borrower’s business and take all reasonable steps in anticipation of known
or expected future changes to or obligations under environmental law or any
environmental permits, in each case where the failure to do so could reasonably
be expected to have a Material Adverse Effect.

7.7Taxes.  Pay and discharge all material taxes, assessments and governmental
charges or levies whatsoever imposed on the Borrower or on its income or profits
or on any of the property of the Borrower prior to the date on which penalties
attach thereto, and timely file all returns relating thereto, except to the
extent that any such tax, assessment, governmental charge, levy or claim is
being contested in good faith and by appropriate proceedings and for which
adequate segregated reserves have been established therefore to the extent
required by U.S. GAAP or where the failure to so pay, discharge or file would
not materially impair such party’s ability to perform such party’s obligations
under any of the Loan Documents to which such party is a party.

7.8Maintenance of Insurance.  Maintain or procure to be maintained with
reputable insurers insurances on and in relation to its business and assets:

(a)against those risks customarily insured against by prudent companies carrying
on a similar business; and

(b)against those risks required by Applicable Law.

7.9Maintenance of Property.  Maintain and preserve in good working order
(ordinary wear and tear excepted) all of the assets necessary to the conduct of
its business from time to time, except where the failure to do so would not
materially impair such party’s ability to perform such party’s obligations under
any of the Loan Documents to which such party is a party.

8.EVENTS OF DEFAULT.

8.1Events of Default.  The occurrence and continuance of any of the following
shall constitute an “Event of Default” under this Agreement:

(a)the Borrower’s failure to make any payment of principal, interest or any
other amount payable hereunder when due under the Loan Documents and such
failure continues unremedied for three (3) Business Days in the case of payments
of principal or five (5) Business Days in the case of interest or any such other
amount;

(b)the Borrower’s failure to duly and punctually perform its material
obligations or covenants under the Loan Documents and such failure continues for
thirty (30) days after the Lender provides written notice thereof to the
Borrower;

(c)any representation, warranty or statement made or deemed to be made by the
Borrower in the Loan Documents is or proves to have been incorrect or misleading
in any material respect when made;

10

 

--------------------------------------------------------------------------------

(d)the filing of a petition by or against the Borrower under any provision of
any law relating to bankruptcy, insolvency or other relief for debtors; and in
the case of any such petition filed against the Borrower, such petition remains
unstayed or undismissed for a period of sixty (60) days; or appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Borrower; or the insolvency of the Borrower; or the
making of a general assignment for the benefit of creditors by the Borrower;

(e)any of the Loan Documents, once executed and delivered, ceases to be in full
force and effect or ceases to be effective to create the security interest;

(f)any actual or asserted invalidity or unenforceability by the Borrower or
Mortgagor of the Mortgage;

(g)any default by Borrower under the Doan Loan Documents; and

(h)the filing of a petition by or against the Mortgagor under any provision of
any law relating to bankruptcy, insolvency or other relief for debtors; and in
the case of any such petition filed against the Mortgagor, such petition remains
unstayed or undismissed for a period of sixty (60) days; or appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Mortgagor; or the insolvency of the Mortgagor; or the
making of a general assignment for the benefit of creditors by the Mortgagor.

8.2Remedies.  Upon the occurrence and during the continuance of any Event of
Default, the Lender, at its option, may:  (i) by notice to the Borrower, declare
the unpaid principal amount of the Loan, all interest accrued and unpaid thereon
and all other amounts payable hereunder to be immediately due and payable,
whereupon the unpaid principal amount of the Loan, all such interest and all
such other amounts shall become immediately due and payable, without
presentment, demand, protest or further notice of any kind, provided that if an
event described in Section 8.1(d) above shall occur without the giving of any
such notice and (ii) upon the acceleration of the Loan, exercise its rights and
remedies under the Mortgage Agreement. All rights, powers and remedies of Lender
may be exercised at any time by Lender and from time to time upon the occurrence
of an Event of Default, are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided by law or equity.

8.3Costs.  The Borrower agrees to pay on demand all of the losses, costs and
expenses (including reasonable attorneys' fees and disbursements) that the
Lender incurs in connection with enforcement of the Loan Documents, the
protection or preservation of the Lender's rights under the Loan Documents or
collection of amounts due under the Loan Documents, whether by judicial
proceeding or otherwise.  Such costs and expenses include those incurred in
connection with any refinancing, or any bankruptcy, insolvency, liquidation or
similar proceedings.

8.4 Waivers.  Except as otherwise set forth herein or in the Loan Documents, the
Borrower hereby waives diligence, demand, presentment, protest or notice of any
kind in connection with the exercise by the Lender of its rights under the Loan
Documents.  The Borrower agrees to make all payments under the Loan Documents
without setoff (except as may be requested by the Lender) or deduction and
regardless of any counterclaim or defense.

11

 

--------------------------------------------------------------------------------

9.GENERAL PROVISIONS.

9.1Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly given upon (a) transmitter’s confirmation of a receipt
of a facsimile transmission, (b) confirmed delivery by a standard overnight or
recognized international carrier or when delivered by hand, or (c) delivery in
person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):

(a)if to Borrower, to:

 

SemiLEDs Corporation

1F, 3F, 4F, No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County,
Taiwan, ROC

Fax: +886-37-582688

Attention: Christopher Lee

 

(b)if to Lender, to:

 

Trung Doan
3F No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County, Taiwan, ROC

Fax: +886-37-582688

Attention: Trung Doan    

9.2Waiver.  The failure at any time of a party hereto to require performance by
the other party or parties of any responsibility or obligation required by this
Agreement shall in no way affect the first party’s right to require such
performance at any time thereafter, nor shall the waiver by a party hereto of a
breach of any provision of this Agreement by the other party or parties
constitute a waiver of any other breach of the same or any other provision nor
constitute a waiver of the responsibility or obligation itself.

9.3Assignment.  This Agreement or any right or obligation hereunder, is not
assignable, delegable or otherwise transferable by any party, either
voluntarily, by operation of law, or otherwise, without the prior written
consent of the other parties (which consent may be withheld in its sole
discretion).

9.4Term.  The term of this Agreement shall commence from the date hereof and end
on the date upon which all the Borrower's obligations and liabilities under the
Loan Documents, including, without limitation, the repayments of the Loan and
the interest, have been duly performed (the “Term”).

9.5Amendment.  This Agreement may not be amended or modified without the written
consent of all parties hereto.

12

 

--------------------------------------------------------------------------------

9.6Third Party Rights.  Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person, other than the parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or other provision contained herein.

9.7Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Republic of China,, without giving effect to its
conflict of laws principles.

9.8Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought in the Miao-li District Court, located in Miao-li,
Taiwan, and each of the parties hereto hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.

9.9Headings.  The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.

9.10Entire Agreement.  This Agreement, together with the Exhibits hereto and the
agreements and instruments referred to herein, constitute the entire agreement
of the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings, oral and written, among the parties
hereto with respect to the subject matter hereof.

9.11Taxes.  Except as otherwise set forth in this Agreement, all Taxes incurred
or imposed in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party subject to such Tax.

9.12Cost and Expenses.  Except as otherwise set forth herein or in the Loan
Documents, the Borrower and the Lender shall be responsible for their own out of
pocket expenses incurred by them in the preparation, negotiation and performance
of the Loan Documents (including, but not limited to, legal fees and service
fees to professional advisors).

9.13Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.

13

 

--------------------------------------------------------------------------------

9.14Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9.15Confidential Information.

(a)The parties hereby acknowledge that the terms and conditions of the Loan
Documents and the information requested to be disclosed herein which is not
available to the public shall be considered confidential information
(collectively, the “Confidential Information”), and the parties agree that the
term Confidential Information includes (i) on the part of the Borrower, any
information received from the Lender under, pursuant to or in connection with
the Loan Documents or the transactions contemplated thereby, and (ii) on the
part of the Lender, any information received from the Borrower under, pursuant
to or in connection with the Loan Documents or the transactions contemplated
thereby. The parties shall not disclose any Confidential Information to any
third party except in accordance with the provisions of this Section
9.15.  Notwithstanding the foregoing, the term "Confidential Information" shall
not include information that (i) is or becomes published or otherwise generally
available to the public through no fault or omission of the applicable party or
any of its Affiliates, employees, lenders, accountants or attorneys, (ii) was
available to the applicable party on a non-confidential basis prior to its
disclosure to such party pursuant to the Loan Documents or (iii) becomes
available to the applicable party on a non-confidential basis from a source
other than the other parties.

(b)Notwithstanding the foregoing, any of the parties may disclose any of the
Confidential Information to its Affiliates, employees, lenders, accountants and
attorneys, in each case only where such Persons have the need to know and so
long as such Persons agree to keep the information confidential in accordance
with this Section 9.15.

(c)In the event that any of the parties is requested or becomes legally
compelled (including without limitation, by the U.S. Securities Exchange
Commission) to disclose the Confidential Information, such party, shall provide
the other parties with prompt written notice of that fact before such disclosure
is made and furnish for disclosure only that portion of the information which is
legally required.

(d)Each of the Lender and the Borrower agrees that it will provide the other
parties with drafts of any documents, press releases or other filings in which
it is required to disclose the Confidential Information at least five (5)
Business Days or such other period as required by law, whichever is shorter,
prior to the filing or disclosure thereof, and that it will make any changes to
such materials reasonably requested by the other parties to the extent permitted
by Applicable Law.  If confidential treatment is requested by any of the other
parties, the party seeking disclosure of the Confidential Information agrees to
file a request on behalf of such other party and shall use its commercially
reasonable efforts in responding to any comments by any such stock exchange or
securities regulatory body or authority to cause such confidential treatment to
be granted.

(e)Notwithstanding Section 9.4, the obligations of this Section 9.15 with
respect to any Confidential Information or with respect to any discussions or
agreements between the parties shall survive and continue for five (5) years
from the Agreement Date.

[SIGNATURE PAGE FOLLOWS]

14

 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

SemiLEDs Corporation

 

 

 

 

 

By:

 

/s/Christopher Lee

 

 

 

 

 

Name:

 

Christopher Lee

 

 

 

 

 

Title:

 

CHIEF FINANCIAL OFFICER

 

 

 

Trung Doan

 

 

 

 

 

By:

 

/s/ Trung Doan

 

 

 

 

 

Name:

 

Trung Doan

 

 

 

 

 

Title:

 

Self

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Promissory Note

 

US$1,500,000.00

Dated: As of January 8, 2019

 

FOR VALUE RECEIVED, the undersigned, SemiLEDs Corporation, a corporation
organized under the laws of the state of Delaware (the "Company"), hereby
unconditionally promises to pay to the order of Trung Doan, an US citizen , or
his permitted assigns (the "Holder") the principal sum of One Million Five
Hundred Thousand Dollars ($1,500,000.00) (USD) (the "Principal Amount"), or such
lesser amount as shall then be equal to the outstanding principal amount
hereunder, together with interest,at the interest rate set forth below, from the
date of this Promissory Note (this "Note") on the unpaid principal balance until
the Principal Amount is paid. The Company and the Holder have entered into a
Loan Agreement dated January 8, 2019 (the "Loan Agreement") whereby the Holder
agrees to extend a loan facility in the Principal Amountto the Company and the
Company agrees to borrow the same from the Holder.

1.

The Company shall make interest payments as provided for in the Loan Agreement
(including Section 3.3) and the unpaid principal amount of this Note together
with any accrued and unpaid interest and any other amounts due shall become
immediately due and payable on January 15, 2021 (“the Maturity Date”). Provided,
however, this Note may be accelerated, and the unpaid principal amount of this
Note together with any accrued and unpaid interest and any other amounts due,
shall become immediately due and payable prior to the Maturity Date as provided
for under Section 5 of this Note and/or the Loan Agreement (including Section
8).  All payment hereunder shall be made by wire transfer of such amounts in
United States Dollars(USD) in immediately available funds, without any
deduction, setoff or counterclaim, at such place and to such account as the
Holder shall designate in a written notice to the Company.

2.

This Note shall bear interest on the unpaid principal amount hereof at the rate
of eight percent (8%) per annum computed on the basis of the actual number of
days elapsed and a year of 360 days; provided, however, that upon the occurrence
and during the continuance of an Event of Default (defined below), interest
shall accrue on the unpaid principal amount of this Note, from the due date up
to the date of actual payment of the unpaid amount (both before and after
judgment), at the rate of twelve percent(12%) per annum.

3.

The principal amount of this Note may be prepaid without penalty, at the sole
discretion of the Company, in whole or in part at any time, provided that: (i)
the Company shall have given the Holder not less than three (3) business days’
(or such shorter period as may be agreed between the Company and the Holder)
prior written notice specifying the amount to be prepaid and the date of
prepayment; and (ii) the Company shall concurrently pay accrued and unpaid
interest on the full amount of the principal to be repaid on the date of such
prepayment.

4.

This Note, the Loan Agreement, the Mortgage Agreement (as defined in the Loan
Agreement) and any ancillary documents entered into in connection therewith,
each as amended, extended or modified from time to time, are referred to
collectively herein as the "Loan Documents".

 

--------------------------------------------------------------------------------

 

5.

The unpaid principal amount of this Note, the accrued interest thereon and all
other obligations of the Company hereunder (collectively, the "Obligations"), at
the sole discretion of the Holder, shall become immediately due and payable upon
the occurrence of any of the following events of default (the "Events of
Default"):

 

(a)

The Company shall fail to pay any principal, accrued interest or any other
amount payable hereunder when due under this Note and such failure continues
unremedied for three (3) Business Days in the case of payment of principal or
five (5) business days in the case of accrued interest or any such other amount;

 

(b)

The Company shall default in the observance or performance of any material
agreements, covenants or conditions contained in this Note, any of the Loan
Documents and fail to cure such default within thirty (30) days of the date the
Holder provides written notice thereof to the Company;

 

(c)

Any present or future representation or warranty made by or on behalf of the
Company whether contained herein or in any of the other Loan Documents shall be
incorrect or misleading in any material respect when such representation or
warranty is made;

 

(d)

the filing of a petition by or against the Company under any provision of any
law relating to bankruptcy, insolvency or other relief for debtors; and in the
case of any such petition filed against the Company, such petition remains
unstayed or undismissed for a period of sixty (60) days; or appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Company; or the insolvency of the Company; or the
making of a general assignment for the benefit of creditors by the Company;

 

(e)

any of the Loan Documents, once executed and delivered, ceases to be in full
force and effect or ceases to be effective to create the security interest;

 

(f)

any actual or asserted invalidity or unenforceability by the Company or
Mortgagor (as defined in the Loan Agreement) of the Mortgage (as defined in the
Loan Agreement);

 

(f)

any default by Company under the Doan Loan Documents (as defined in the Loan
Agreement); and

 

(h)

the filing of a petition by or against the Mortgagor under any provision of any
law relating to bankruptcy, insolvency or other relief for debtors; and in the
case of any such petition filed against the Mortgagor, such petition remains
unstayed or undismissed for a period of sixty (60) days; or appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Mortgagor; or the insolvency of the Mortgagor; or the
making of a general assignment for the benefit of creditors by the Mortgagor.

6.

The Company shall reimburse the Holder for all costs and expenses incurred by
the Holder and shall pay the reasonable fees, disbursements and out of pocket
expenses of counsel to the Holder in connection with the enforcement of the
Holder's rights hereunder. The Company shall also pay any and all taxes (other
than taxes on or measured by net income of the Holder of this Note) recording
fees, filing charges, search fees or similar items incurred or payable in
connection with the execution and delivery of this Note.

 

--------------------------------------------------------------------------------

 

7.

The Company waives demand, presentment, protest and notice of any kind and
consents to the release, surrender or substitution of any and all security or
guarantees for the obligations evidenced hereby or other indulgence with respect
to this Note, all without notice.

8.

The Company shall indemnify, defend and save the Holder harmless from and
against any and all claims, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys' fees, disbursements and out of pocket
expenses) of any nature whatsoever which may be asserted against or incurred by
the Holder arising out of or in any manner occasioned by or any failure by the
Company to perform any of its obligations hereunder or pursuant to the Loan
Documents.

9.

The Company agrees to do such further acts and to execute and deliver to the
Holder such additional agreements, instruments and documents as the Holder may
reasonably require or deem advisable to effectuate the purposes of this Note, or
to confirm to the Holder its rights, powers and remedies under this Note.

10.

All notices and other communications hereunder shall be in writing and shall be
deemed duly given upon (a) transmitter’s confirmation of a receipt of a
facsimile transmission, (b) confirmed delivery by a standard overnight or
recognized international carrier or when delivered by hand, or (c) delivery in
person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):

 

 

(i)

If to the Company, to:

 

 

 

 

 

SemiLEDs Corporation

1F, 3F, 4F, No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County,
Taiwan, ROC

Fax:+886-37-582688

Attention:  Christopher Lee

 

 

 

 

 

 

 

(ii)

If to the Holder, to:

 

 

Trung Doan

3F No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County, Taiwan, ROC

Fax:  +886-37-582688

 

 

 

 

11.

This Note and the Loan Documents contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, written or oral, with respect thereto.

 

--------------------------------------------------------------------------------

 

12.

This Note may be amended, superseded, cancelled, renewed or extended only by a
written instrument signed by the Holder and the Company. Any provisions hereof
may be waived by a party but any such waiver must be in writing signed by such
party and any such waiver shall be effective only in the specific instance and
for the specific purpose for which given. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity.

13.

This Note shall be governed by and construed in accordance with the laws of the
Republic of China, without regard to the conflict of laws rules thereof.

14.

Any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Note shall be brought in
the Miao-li District Court, located in Miao-li, Taiwan, and each of the parties
hereto hereby consents and submits to the exclusive jurisdiction of such court
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
laws, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such court or that any such
suit, action or proceeding which is brought in any such court has been brought
in an inconvenient forum.

15.

This Note and all of its provisions, rights and obligations shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives. Nothing herein express or implied
is intended or shall be construed to confer upon or to give anyone other than
the parties hereto and their respective heirs, legal representatives and
successors any rights or benefits under or by reason of this Note and no other
party shall have any right to enforce any of the provisions of this Note.

16.

If any provision of this Note for any reason shall be held to be illegal,
invalid or unenforceable, such illegality shall not affect any other provision
of this Note, but this Note shall be construed as if such illegal, invalid or
unenforceable provision had never been included herein.

17.

Except as otherwise set forth herein, the Company and the Holder shall be
responsible for their own out-of-pocket expenses incurred by them in the
preparation, negotiation and performance of this Note.

18.

If this Note is mutilated, defaced, destroyed, stolen or lost, it may be
replaced at the registered office of the Company for the time being upon payment
by the claimant of such costs as may be incurred in connection therewith and on
such terms as to evidence and indemnity as the Company may reasonably require
and on payment of such reasonable fee as the Company may determine. Mutilated or
defaced Note must be surrendered before replacements will be issued.

19.

Except as otherwise provided herein, the terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties whose rights or obligations hereunder are affected by
such terms and conditions, except that the Company may not assign or transfer
any of its rights or obligations under this Note without the prior written
consent of the Holder.

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

TheCompany:

 

SemiLEDs Corporation

 

 

 

 

 

 

 

By:

 

/s/Christopher Lee

 

Name:

 

CHRISTOPHER LEE

 

Title:

 

CHIEF FINANCIAL OFFICER

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Mortgage Agreement

 

1.其他約定（附於土　　　地建築改良物抵押權契約書）

2.Terms and Conditions to be Appended

3.to Mortgage Setting Agreement for Land and Construction Improvements

4.

5.

下述約定（下稱「本約定」）茲此補充簽名欄所載之義務人旭明光電股份有限公司（下稱「抵押人」）與補充簽名欄所載之權利人Trung
Doan（下稱「抵押權人」）於民國（下同）108年1月[  
]日簽訂之土地建築改良物抵押權契約書（下稱「抵押權契約書」），而構成其一部份，抵押權契約書係就座落於新竹科學工業園區苗栗縣竹南鎮科中路11號1樓至4樓之建築改良物（下稱「抵押物」），設定第二順位之抵押權予抵押權人，擔保依抵押權人與簽名欄所載之債務人SemiLEDs
Corporation（下稱「債務人」）間借貸文件（定義如后），債務人對抵押權人所應負之本金、利息、遲延利息、費用、損害賠償、墊款、抵押物鑑價費用或任何款項支付或交付義務及其他費用等各項直接或或有債務，及本約定第十三條所定之其他受擔保之債務（以上合稱「擔保債務」）。

The following terms and conditions (the "Terms and Conditions") shall form a
part of and are hereby incorporated by reference into the Mortgage Agreement
entered into on January 8, 2019, by and between the mortgagor as referred to in
the signature column, SemiLEDs Optoelectronics Co., Ltd. (the “Mortgagor”) and
the mortgagee as referred to in the signature column, Trung Doan, an US Citizen
(the “Mortgagee”), granting a second-rank mortgage to the Mortgagee as security
for any and all indebtedness, obligations and liabilities, direct or contingent,
of any kind of the debtor as referred to in the signature column, SemiLEDs
Corporation (the “Debtor”) to the Mortgagee, whether for principal, interest,
fees, default interest, penalties, costs, expenses, reimbursements, damages,
appraisal fee for the value of the Mortgaged Property (as defined below) or any
other obligation to pay or delivery monies howsoever characterized, arising out
of the Loan Documents (as defined below) and the enforcement thereof, and the
secured indebtedness under Articles 13 hereof (collectively, the
“Indebtedness”). Said mortgage is given with respect to buildings situated at 1F
to 4F, No. 11, Ke Jung Rd., Chunan Science Park, Chunan, Miaoli County, Taiwan,
R.O.C. (the “Mortgaged Property”).                                     

本約定之當事人茲願遵守履行下列條款：

The parties hereof agree to observe and perform the terms and conditions set out
below:

一、付款：抵押人同意，擔保債務之清償期限及方法及提前到期等均應依借貸文件（定義如后）之規定處理。

1. Payments. The Mortgagor agrees that the dates and manner of repayment of the
Indebtedness and the acceleration of the Indebtedness or portions thereof shall
be governed by and determined in accordance with the Loan Documents (defined
below).

二、借貸文件：抵押人同意，關於擔保債務之利息、報酬、遲延利息及違約金應分別按抵押權人及債務人於108年1月[  
]日所簽署本金為美金$1,500,000元（新台幣46,650,000元）之借款契約，以及債務人於108年1月[  
]簽發予抵押權人本金美金$1,500,000元（新台幣46,650,000元）之本票（下合稱「借貸文件」）所訂之利率或標準計算，並依借貸文件訂定給付方法及時間，借貸文件亦構成本約定之一部分。

2. Loan Documents. The Mortgagor agrees that interest, fees, default interest
and/or penalties with respect to the Indebtedness shall be calculated at the
rates or terms specified in the loan agreement entered into by and between the
Mortgagee and the Debtor dated January 8, 2019 pursuant in the principal amount
of US$1,500,000 (NT$46,650,000), and the promissory note with the principal sum
of US$1,500,000 (NT$46,650,000) issued by the Debtor to the Mortgagee dated
January 8, 2019 (together referred to as the "Loan Documents"), and the manner
and dates of repayment shall be determined in accordance with the Loan
Documents, which Loan Documents are incorporated herein by reference and made a
part hereof.

 

--------------------------------------------------------------------------------

 

三、滅失：抵押權人對於抵押人就抵押物之滅失所得行使之賠償或其他請求權有權利質權，其次序與原抵押權同。

3. Destruction.  With respect to the claims for the damages or other rights
owned by the Mortgagor resulting from the destruction of the Mortgaged Property,
a pledge over such rights in favor of the Mortgagee will be created and the
priority thereof will be the same as the original mortgage.

四、登記：抵押人及抵押權人應即會同向主管機關，申請抵押物上 第二
順位不動產抵押權之設定登記，無論何時，抵押權人為保護其在本約定下之權益，認為有必要變更前述登記或抵押物所有權登記，而請求抵押人變更時，抵押人應即辦理。

4. Registration. The Mortgagor and the Mortgagee shall forthwith jointly file an
application with the competent authority for registration of real property
mortgage(s) over the Mortgaged Property with the second-rank priority. The
Mortgagor shall, on demand by the Mortgagee, make such amendments to the
foregoing registrations and/or to any registration of its ownership of the
Mortgaged Property as the Mortgagee may from time to time deem necessary or
appropriate to protect the Mortgagee‘s interests hereunder.

五、所有權：抵押人茲聲明下列為本約定及抵押權契約書簽訂日存在於抵押物上之所有（包含但不限於抵押權設定契約）之一切負擔，除所下列所列者外，抵押人聲明並擔保，抵押物為其完全且合法所有，並無他人之權利、請求、租賃權或擔保權益，如日後因抵押物或抵押人之所有權而發生糾葛時，抵押人應使抵押權人不受損害，並補償其所受損失。

5. Ownership. The Mortgagor hereby declares that the following is a full and
complete listing of all encumbrances including but not limited to mortgage
setting agreement, in the Mortgaged Property as of the date of execution of the
Terms and Conditions and the Mortgage Agreement.  Except the declared
encumbrances, the Mortgagor represents and warrants to the Mortgagee that the
Mortgaged Property is wholly and legally owned by the Mortgagor free and clear
of any rights, claims, leases or security interests. The Mortgagor shall hold
harmless and indemnify the Mortgagee from and against any dispute regarding the
Mortgaged Property and/or the Mortgagor‘s ownership thereof.

 

建號

Building Number

類別

Types

義務人／權利人

Obligor/Obligee

擔保金額

Secured Amount

竹南鎮南科段00006-000

00079-000

Chunan Township Nan-ke Section

Nos 00006-000 and 00079-000

 

 

第一順位之抵押權

first-rank mortgage

旭明光電股份有限公司／玉山銀行

SemiLEDs Optoelectronics Co., Ltd./E.Sun Bank

新台幣77,000,000元正

NTD 77,000,000

竹南鎮南科段00077-000

00078-000

Chunan Township Nan-ke Section

Nos 00077-000 and

00078-000

 

第一順位之抵押權

first-rank mortgage

旭明光電股份有限公司／玉山銀行

SemiLEDs Optoelectronics Co., Ltd./E.Sun Bank

新台幣125,000,000元正

NTD 125,000,000

 

六、抵押物：抵押人應始終使抵押物保持完好，抵押物如有重大損壞或其價值減少時，抵押人應即以書面通知抵押權人，抵押人非先經抵押權人書面同意，不得將抵押物出賣、出租、出借、轉讓、移轉、信託，或再設定抵押等其他負擔或擔保權利或允許其他權利之存在。抵押人不得自行或允許他人對抵押物加以變更、改造，包含但不限於在空地上設置、建造任何建築物或結構體。抵押人同意，抵押權人為保護或保全其抵押權或抵押物，在法律許可最大範圍內，得（但無義務）隨時為抵押權人認為必要之行為，包括（但不限於）加派警衛及/或暫時占有抵押物等，其費用由抵押人負擔。抵押人茲聲明下列為本約定及抵押權契約書簽訂日存在於抵押物上之所有（包含但不限於租賃契約）之一切權益：

 

--------------------------------------------------------------------------------

 

6. Mortgaged Property. The Mortgagor shall at all times maintain the Mortgaged
Property in good condition. The Mortgagor shall immediately, notify the
Mortgagee in writing of any substantial damage to any of the Mortgaged Property
or if the value of the Mortgaged Property declines. The Mortgagor shall not,
without the prior written consent of the Mortgagee, sell, lease, lend, transfer,
assign, or create any trust or subordinated mortgage over or create or permit
superficies or any other encumbrance or lien over any of the Mortgaged Property.
The Mortgagor shall not, and shall not permit others to make any modification or
alteration of any kind to the Mortgaged Property including without limitation
the placing or building of any structures on bare land, without the prior
written consent of the Mortgagee.  The Mortgagor agrees that the Mortgagee may
(but shall not be obligated to), to the greatest extent permitted by law, at any
time and from time to time and at the Mortgagor's cost and expense take such
actions as the Mortgagee deems necessary or appropriate to protect or preserve
the Mortgaged Property and/or the Mortgagee's mortgage rights therein, including
without limitation the posting of guards, and/or sequestering of the Mortgaged
Property. The Mortgagor hereby declares that the following is a full and
complete listing of all rights including but not limited to lease rights, in the
Mortgaged Property as of the date of execution of the Terms and Conditions and
the Mortgage Agreement:

 

類別

Types

承租人

Lessee

租賃之不動產

Leased Property

生效日

Effective Date

租賃期間

Lease Period

月租金

Monthly Rental

租賃

Lease

PRIME OPTICAL FIBER CORPORATION

 

The second floor and the partial space at the basement of the building

2017/10/1

10年

10 Years

自2017/10/1起

新台幣10萬元

From 2017/10/1 to 2017/7/31:

NTD 100,000

 

自2018/8/1起

新台幣2萬元

From 2018/8/1:

NTD 20,000

租賃

Lease

SUCCESS PRIME CORPORATION

 

The second floor and the partial space at the basement of the building

2018/8/1

9年2個月

Nine years and two months

新台幣98萬元

NTD 980,000

租賃

Lease

台灣半導體照明股份有限公司

TSLC Corporation

 

1樓部分區域

the partial space at the first floor of the building

2018/1/1

5年

5 Years

新台幣10萬元

NTD 100,000

 

七、稅捐：凡關於抵押物之所有權、保管、使用、維修之稅捐及費用，僅由抵押人負責，並隨時到期繳付。

7. Taxes. The Mortgagor shall be solely responsible for, and shall at all times
pay when due, all taxes and all expenses incurred with respect to the custody,
use and/or maintenance of the Mortgaged Property.

八、違約：下列任一情事（下稱「違約情事」），如其發生並繼續時，於有關法律最大許可範圍內，抵押權人得不論擔保債務是否到期，立即依照有關法令實行抵押權，及/或以拍賣或變賣之方式處分抵押物之全部或一部：(1)抵押人未履行其在本約定下對於抵押權人之約定或其他義務，且抵押人未能於抵押權人給予書面通知補正後十五日內（下稱「補正期限」）補正者；(2)任何抵押物被出賣、抵押、移轉、出租、出借，或以其他方法被處分，而未先徵得抵押權人之書面同意且抵押人未能於補正期限內補正者；(3)抵押物之全部或一部毀損、沒收或公用徵收，或其價值顯著減少，且抵押人未能於補正期限補正者；(4)有借貸文件所述之違約情事，或抵押權人依照其與抵押人及／或債務人間之合約或借貸文件之規定有權行使抵押權時。

 

--------------------------------------------------------------------------------

 

抵押物拍賣或變賣時，抵押權人得投標或承買該出賣之抵押物之全部或一部，日後抵押權人就抵押物所得之孳息或為處分，概與抵押人無涉。抵押人茲明示同意，違約情事發生後，抵押權人得於有關法律最大許可範圍內，按其善意認定之當時市價，以變賣方式處分抵押物。抵押人茲承諾：(1)與抵押權人及抵押物拍賣或變賣之買受人（下稱「買受人」）合作，簽署一切必要之文件，為一切必要之申請，以便買受人辦理抵押物所有權之登記；(2)關於抵押物移轉予買受人，履行其一切義務。抵押物所售得之價款，應先扣付抵押權人出售抵押物所發生之ㄧ切費用及成本，再清償擔保債務及其他於本約定、抵押權契約書、借貸文件或其他合約下所積欠抵押權人之一切成本、費用及債務，不問其是否到期。抵押權人為抵押人或債務人所負擔之或有負債（下稱「或有負債」）屆期之前，抵押權人得留置上述價款之全部或一部。如其價款不足支付上述已到期或將到期之款項及抵押權人之或有負債時，抵押人及／或債務人應即補足差額，支付抵押權人。

8. Default. Upon the occurrence and during the continuation of any of the
following events (“Event of Default”): (a) the Mortgagor shall fail to perform
or observe any agreement or other obligation to the Mortgagee hereunder and such
failure is not cured within fifteen (15) days after the Mortgagee sends written
notice to the Mortgagor (“Cure Period”) ; (b) any of the Mortgaged Property
shall be sold, mortgaged, transferred, leased or otherwise disposed of without
the Mortgagee’s prior written consent and such circumstances are not cured
within the Cure Period; (c) the Mortgaged Property or any portion thereof shall
be damaged, confiscated or appropriated for public use or its value shall be
substantially diminished and such circumstances are not cured within the Cure
Period; (d) there shall occur an Event of Default under and as defined in the
Loan Documents or the Mortgagge shall otherwise become entitled to realize upon
the Mortgagged Property under the Loan Documents or any other agreement between
the Mortagee and the Mortgagor or the Debtor and the Mortgagee; the Mortgagee
may, without regard to whether the Indebtedness is then due, immediately
foreclose the mortgage created hereunder in accordance with applicable laws and
regulations and/or, to the greatest extent permitted by applicable laws, dispose
of the whole or any part of the Mortgaged Property either at public auction or
by private sale. At any such sale the Mortgagee may bid for or purchase the
whole or part of the Mortgaged Property so sold without liability to account to
the Mortgagor or the Debtor with respect to any subsequent income earned
therefrom or the disposal thereof.

The Mortgagor hereby expressly agrees and consents that, to the greatest extent
permitted by applicable laws, after the occurrence of any Event of Default, the
Mortgagee may dispose of the Mortgaged Property by private sale at the then
current market value thereof, as determined in good faith by the Mortgagee. The
Mortgagor hereby undertakes that it shall (i) cooperate with the Mortgagee and
the party or parties which purchase the Mortgaged Property through public
auction or by private sale (“the Purchaser”) by executing all documents and
filing all applications necessary for the registration of such Purchaser as
owner of the Mortgaged Property and (ii) fulfill any and all obligations arising
from or in connection with the transfer of the Mortgaged Property to the
Purchaser. The proceeds from any sale of the Mortgaged Property shall, after
deduction of all costs and expenses incurred by the Mortgagee in making such
sale, be applied to the repayment of the Indebtedness and all other obligations,
costs and expenses owing to the Mortgagee hereunder, under the Loan Documents or
otherwise, whether or not then due, and/or may be held in whole or in part by
the Mortgagee pending the expiry of any contingent liability undertaken by the
Mortgagee for the Mortgagor's or the Debtor's account (“Contingent
Obligations”). In the event that such sales proceeds are insufficient to cover
all sums due or to become due to the Mortgagee, plus the Mortgagee's potential
liability under the Contingent Obligations, the Mortgagor or the Debtor shall
immediately pay to the Mortgagee the balance thereof.

 

九、如擔保債務已屆清償期而未為清償時，抵押物之所有權應依民法第八百七十三條之ㄧ規定移屬於抵押權人，抵押權人毋須申請法院拍賣或以拍賣或變賣之方式處分抵押物之全部或一部，抵押人並同意配合抵押權人辦理前述所有權移屬之相關登記事宜，並負擔全部相關費用。

9. If the Indebtedness is due and unpaid, the ownership of the Mortgaged
Property shall be transferred to and belonged to the Mortgagee in accordance
with Article 873-1 of the Republic of China Civil Code. In this circumstance,
the Mortgagee needs not to petition to the court for auction or dispose of the
whole or any part of the Mortgaged Property either at public auction or by
private sale. The Mortgagor agrees to cooperate with the Mortgagee to complete
all matters relating to the registration of the above arrangement at the
Mortgagor's own expenses.

 

 

--------------------------------------------------------------------------------

 

十、抵押權人請求抵押人依前項約定為抵押物所有權之移轉時，抵押人同意由抵押權人指定之第三人就抵押物之價值進行鑑價，並願受該鑑價結果之約束，且抵押人同意配合抵押權人辦理所有權移轉之所有登記及其他相關事宜及程序，並負擔全部相關費用，絕不藉故遲延，並願就抵押人遲延或未能移轉抵押物所有權致生抵押權人之損害負損害賠償責任。

10. If the Mortgagee requests the Mortgagor to transfer the ownership of the
Mortgaged Property in accordance with the preceding paragraph, the Mortgagor
agrees that the valuation of the Mortgaged Property shall be done by the
appraiser appointed by the Mortgagee and the appraisal report prepared by such
appraiser is conclusive and binding upon the Mortgagor. The Mortgagor also
agrees to  cooperate with the Mortgagee to complete all matters relating to the
registration of the transfer of the ownership of the Mortgaged Property to the
Mortgagee at the Mortgagor's own expenses without any delay of such
transfer.  The Mortgagor shall be reliable for the damages suffered by the
Mortgagee resulting from any delay or failure of the transfer of the ownership
of the Mortgaged Property by the Mortgagor.

 

十一、抵押權範圍：本抵押權效力及於抵押物上之一切權益。

11. Coverage. This mortgage shall cover all rights and interests in the
Mortgaged Property.

 

十二、其他債權人之主張：抵押人聲明此項抵押權之設定行為不致損害其他債權人之債權，亦即此項設定予抵押權人之抵押權絕不會發生被抵押人之其他債權人聲請法院撤銷之危險。

12. Claims of Other Creditors. The Mortgagor declares the registration of this
Mortgaged Property will in no way harm the interests of the Mortgagor's other
creditors and that the Mortgaged Property will not be the subject of an action
by any of the Mortgagor's creditors to have the courts revoke this Mortgage.

 

十三、費用：抵押權人所墊付抵押人依本約定應支付之費用、或抵押人依本約定應償還之費用或抵押物鑑價費用，均屬本約定之擔保債務，由本約定之抵押予以擔保。

13. Expenses. Any expenses and fees payable by the Mortgagor hereunder which are
advanced by the Mortgagee, all fees reimbursable by the Mortgagor hereunder and
the fees for evaluation of the value of the Mortgaged Property, shall be deemed
Indebtedness for all purposes hereof and shall be secured by the mortgages
created hereunder.

 

十四、轉讓：本約定之效力及於抵押人之繼承人及受讓人、法定代理人、受託人、破產管理人、重整人及清算人，但抵押人非先經抵押權人書面同意，不得轉讓其於本約定及抵押權契約書下之權利義務。抵押權人得將抵押權人於本約定及抵押權契約書下之權利讓與擔保債務之受讓人，毋須通知抵押人或經其同意。

14. Assignment. The Terms and Conditions shall be binding upon the respective
successor(s), assigns, legal representatives, the trustees, the bankruptcy
administrators, the reorganizers and the liquidators of the Mortgagor; provided
that the Mortgagor may not assign its rights or obligations under the Terms and
Conditions and the Mortgage Agreement without the prior written consent of the
Mortgagee. The Mortgagee may, without notice to, or the consent of, the
Mortgagor, assign its rights under the Terms and Conditions and the Mortgage
Agreement to any assignee of the Indebtedness.

十五、準據法：本約定、抵押權契約書及依其設定之抵押權，應依照中華民國之法律解釋，但不包括選法衝突時之適用原則。關於本約定及抵押權契約書之爭議，立約雙方同意由台灣苗栗地方法院管轄。抵押權人為保障其於本約定及抵押權契約書下之權利及行使抵押權所生之律師費、訴訟費及其他費用，抵押權人請求抵押人償還時，抵押人應立即償還。

15. Governing Law. The Terms and Conditions, the Mortgage Agreement and the
mortgages created hereunder shall be construed in accordance with the laws of
the Republic of China, without regard to principles of conflicts. The parties
hereto agree that the Miao-li District Court shall be the court having
jurisdiction over the Terms and Conditions and the Mortgage Agreement. The
Mortgagor shall reimburse the Mortgagee, on demand, for all lawyers fees, court
fees and other costs incurred by the Mortgagee in protection its rights under
the Terms and Conditions and the Mortgage Agreement and in realizing on the
Mortgaged Property.

 

十六、其他事項：本約定及抵押權契約書未盡事宜，悉依中華民國有關法令處理，但不包括選法衝突時之適用原則。

 

--------------------------------------------------------------------------------

 

16. Other Matters. All matters not specifically covered by the Terms and
Conditions and the Mortgage Agreement shall be governed by relevant laws and
regulations in the Republic of China, without regard to principles of conflicts
of law thereunder.

 

十七、其他文件：為實行本約定及抵押權契約書之意旨，抵押人願更為其他行為，簽署其他文件，並以其他方式與抵押權人充分合作。

17. Other Documents. The Mortgagor agrees to do all such further acts, to
execute all such further documents and to otherwise fully cooperate with the
Mortgagee in carrying out the intent of the Terms and Conditions and the
Mortgage Agreement.

 

十八、非放棄：抵押權人若遲延或怠於行使本約定或抵押權契約書下之任何權利，不得視為抵押權人放棄該權利。抵押權人對本約定或抵押權契約書下之任何權利所為之放棄，需以書面為之，且僅限於放棄其明示之部分，並不影響其他部份或其他權利之行使。

18. Non Waiver. Any failure on the part of the Mortgagee to insist on
performance of any provision of the Terms and Conditions or the Mortgage
Agreement shall not constitute a waiver thereof or of any other provision
contained in the Terms and Conditions or the Mortgage Agreement. Any waiver of
the provision of the Terms and Conditions or the Mortgage Agreement by the
Mortgagee shall be valid only if in writing and shall be strictly limited to the
waiver stated therein and shall not constitute a waiver of any other provision
of the Terms and Conditions or the Mortgage Agreement.

 

十九、效力：於有關法律最大許可範圍內，本約定及抵押權契約書下抵押人之義務，完全有效，不因下列情事而受影響，亦不得因此而予終止或解除：(1)借貸文件或債務人與抵押權人簽訂之其他文件契據有修改、變更、或轉讓時：(2)抵押權人行使或未行使其在本約定或其與債務人簽訂之文件契據下之權利、職權或救濟時；(3)關於本約定或債務人與抵押權人簽訂之文件契據，有放棄主張（或行使）、同意、期限延展、縱容或其他行為或不行為時；或(4)債務人破產，重整或和解時。

19. Validity, To the greatest extent permitted by applicable law, the
obligations of the Mortgagor under the Terms and Conditions and the Mortgage
Agreement shall remain in full force and effect without regard to and shall not
be terminated, discharged, impaired or affected by (i) any amendment,
modification or assignment of the Loan Documents or any other document or
instrument executed by and between the Debtor and the Mortgagee, (ii) any
exercise or enforcement or non-exercise or non-enforcement by the Mortgagee of
any right, power or remedy under the Terms and Conditions or any document or
instrument executed by and between the Debtor and the Mortgagee, (iii) any
waiver, consent, extension of time, indulgence or other action or inaction in
respect of the Terms and Conditions or any document or instrument executed by
and between the Debtor and the Mortgagee or (iv) the bankruptcy, reorganization
or composition of the Debtor.

 

二十、通知：有關本約定及抵押權契約書之連絡通訊、請求或通知，應送交抵押人或債務人者，如由抵押權人以電話通知、以傳真發送或以書面而派人送遞或以普通郵件寄發至抵押人或債務人簽名欄所列之電話號碼、傳真號碼或地址，或抵押人或債務人另行以書面提供予抵押權人之電話號碼、傳真號碼或地址，即視為已依法送達。任何對抵押權人之連絡通訊、請求或通知，應以書面或傳真為之（以傳真方式發送者應另以書面確認之），並送達後列之抵押權人地址或傳真號碼（或其他抵押權人隨時以書面通知指定之地址或傳真號碼），且於抵押權人確實收到後，始生效力。

20.Notices.  Any communication, demand or notice to the Mortgagor or the Debtor
with respect to the Terms and Conditions and the Mortgage Agreement shall be,
deemed duly and properly made or given if made or given by telephone, fax or in
writing delivered by hand or mailed by ordinary mail to the Mortgagor or the
Debtor at the telephone number, address or fax number indicated after the
Mortgagor’s or the Debtor's signature hereon, or at such other telephone number,
address or fax number as the Mortgagor or the Debtor may designate by notice to
the Mortgagee in writing. Any communication, demand or notice to the Mortgagee
shall be made in writing or by fax (to be confirmed in writing) and delivered to
the address or dispatched to the fax number of the Mortgagee as set out below
(or to such other address or fax number as the Mortgagee may designate from time
to time by notice in writing) and said notice to the Mortgagee shall be
effective only upon the Mortgagee’s actual receipt thereof.

 

二十一、塗銷登記：於借貸文件下之所有交易皆已完全終止且擔保債務皆已完全清償後，抵押權人應即發給清償證明並協助抵押人辦理抵押權塗銷登記，屆時，本約定及土地建築改良物抵押權契約書並即終止。

21. De-Registration. Upon termination of the transaction entered into under the
Loan Documents and payment and repayment of the Indebtedness in full, the
Mortgagee shall immediately issue a certificate to the Mortgagor and/or the
Debtor to such effect and assist

 

--------------------------------------------------------------------------------

 

the Mortgagor to de-register the mortgage created under the Terms and Conditions
and the Mortgage Agreement whereupon the Terms and Conditions and the Mortgage
Agreement shall terminate.

 

二十二、登記費用：債務人及抵押人茲同意由其共同連帶負擔各項登記規費及辦理抵押設定之代辦費用。

22. Registration Fee. The Debtor and the Mortgagor hereby agree that all
registration fees and other expenses incurred with respect to the registration
of the Mortgaged Property shall be jointly and severally borne by the Debtor and
the Mortgagor.

 

二十三、語言：本約定書得以中文及英文做成。但中文版與英文版之內容不一致時，以英文版為準。

23. Language, The Terms and Conditions may be executed in both Chinese and
English. In the event of any discrepancy between the Chinese and English texts
hereof and thereof, the English version shall govern.

 

二十四、存續期間：本約定書至擔保債務完全清償之日止失其效力。

24. Validity Period. This Agreement shall remain in force until the Indebtedness
has been repaid.

 

[本頁以下空白]

[The remainder of this page is intentionally left blank]




 

--------------------------------------------------------------------------------

 

為茲證明，雙方當事人於首揭日期簽署本合約。

In WITNESS WHEREOF, the parties hereof have executed this Terms and Conditions
as of the date first written above.

 

抵押權人Mortgagee:

 

Trung Doan

 

 

 

By:

 

/s/ Trung Doan

 

Name:

 

TRUNG DOAN

 

Title:

 

Self

 

 

 

 

債務人Debtor：

 

SemiLEDs Corporation

 

 

 

By:

 

/s/ Christopher Lee

 

姓名 Name:

 

CHRISTOPHER LEE

 

職稱 Title:

 

CHIEF FINANCIAL OFFICER

 

 

 

 

抵押人Mortgagor：

 

旭明光電股份有限公司(SemiLEDs Optoelectronics Co., Ltd.)

 

 

 

 

By:

 

/s/ Chris Wang

 

姓名 Name:

 

Chris Wang

 

職稱 Title:

 

Vice President

 

 

 